IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         :               NO. 929
                               :
ORDER RESCINDING AND REPLACING :               SUPREME COURT RULES DOCKET
PENNSYLVANIA ORPHANS’ COURT    :
FORMS G-02, G-03, AND G-05     :




                                        ORDER


PER CURIAM

       AND NOW, this 16th day of December, 2022, upon the recommendation of the
Orphans' Court Procedural Rules Committee; the proposal having been submitted without
publication pursuant to Pa.R.J.A. 103(a)(3):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Pennsylvania Orphans’ Court Forms G-02, G-03, and G-05 are rescinded and
replaced in the attached form. This Order shall be processed in accordance with
Pa.R.J.A. 103(b) and shall be effective January 1, 2023.